DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 1-4 are rejected.
		Claims 5-20 have been withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, the reply filed on 09/19/2022 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202110356981 on filed 04/01/2021. 
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “pumping plate” (recited in claim 1) and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-4 are objected to because of the following informalities:  Claim 1 recites “wherein, comprising”; consider rephrasing to – comprising – for clarity purposes. Claim 2 recites “the particle size”; consider rephrasing to – a particle size – for clarity and consistency with other claim language. Dependent claims are objected due to dependency from objected claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claim is rejected due to dependency from rejected claim 2. 
	Claim 2 recites “the mesh density of the disks is set at 10-20 meshes”; mesh density is defined as the number of elements per unit area in a mesh (see Mesh Density in NPL – attached) therefore it is unclear how the mesh density is set at 10-20 meshes? The mesh size/diameter is measured in “meshes” not the mesh density. In interest of advancing prosecution, the mesh density is inherent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zwas (WO 2016/077715) in view of Li (CN 2773064).
	Regarding claim 1, Zwas teaches a packed rotating biological contactor (attached growth bioreactor 100 shown in Fig. 1A), wherein, comprising a rotating shaft (Fig. 5, shaft 112; see ¶34; “the shaft 112 is rotating”; see ¶34), several packing frames (Fig. 3, cages 110; see ¶35) (several cages are shown in Fig. 5); each of the packing frames (i.e. cage 110) is formed by engaging two meshed disks (Fig. 2, two screens 118; see ¶23); the packing frames have hollow structures (corresponds to the spaces inside of cages 110 shown in Fig. 3); the hollow structures of the packing frames are filled with packings (“fill…the growth media within a section 116”; see ¶25), and the packings comprise natural zeolite (zeolite…naturally occurring; see ¶25) and/or medicinal stone; the rotating shaft (i.e. shaft 112) passes through the center of the packing frames (i.e. cages 110) (Fig. 5 shows shaft 112 through the center of cages 110), and drives the packing frames (i.e. cages 110) to rotate around the rotating shaft (i.e. shaft 112) (“[t]he shaft 112 can be configured to rotate axially, driven by a motor 130”; see ¶32). 
	The term “several” is interpreted to mean “more than one” as defined by Webster Dictionary (see NPL – attached). 
	Zwas does not teach the rotating biological contractor comprises several pumping plates.
	In a related field of endeavor, Li teaches a biological rotary disc sheet for sewage treatment (see Entire Abstract) comprising several pumping plates (Fig. 1, pumping plates or water plate/water lift plate 17; see pg. 3 and claim 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the packed rotating biological contactor of Zwas by incorporating several pumping plates as disclosed by Li because it is the simple addition of known pumping plates to a known rotating biological device obviously resulting in suitable water lifting plates for assisting the rotating biological device in wastewater treatment with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zwas (WO 2016/077715) in view of Li (CN 2773064) in view of Toney (USPN 6,217,637) and further in view of Xi (CN 104150706).
	Regarding claim 2, Zwas and Li teach the packed rotating biological contactor according to claim 1, wherein, the mesh density of the disks is set at 10-20 meshes (see §112b); and the packing density of the packings is 60-80% (Zwas, 80-90% filled; see ¶26).  
	The examiner takes note of the fact that the prior art range of 80-90% overlaps the claimed range of 60-80% at an end point. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.	
	The combination of references does not teach the mesh diameter of the disks is 0.85-2 mm; and the particle size of the packings is 3-18 mm.
	In a related field of endeavor, Toney teaches a multiple stage high efficiency rotary filter system (see Entire Abstract) comprising mesh size mesh diameter of 10-100 mesh (see C3/L50-60; 10-100 mesh = 0.127 – 1.99 mm). 
	The examiner takes note of the fact that the prior art range of 0.127-1.99 mm overlaps the claimed range of 0.85-2 mm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mesh size of Zwas by selecting a mesh size of 0.127 – 1.99 mm as disclosed by Toney because said mesh size provides the benefit of increased capacity (Toney, see C4/L15-25).
	In a related field of endeavor, Xi teaches a slow infiltration system un-powered turnable sewage purifying device and method (see Entire Abstract) wherein the particle size of the filler of the filter layer is 8mm-15mm (see claim 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the particle size of the packings of Zwas by selecting a size between 8-15 mm as disclosed by Xi because one of ordinary skill in the art would have selected a workable range for sewage purification with an expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zwas (WO 2016/077715) in view of Li (CN 2773064) and further in view of Yin (CN 210874826).
	Regarding claim 3, Zwas and Li teach the packed rotating biological contactor according to claim 1.
	The combination of references does not teach the packing frames are made of wood, bamboo, PMMA, or PVC. 
	In a related field of endeavor, Yin teaches a biological rotating disk treating device for organic waste gas (see Entire Abstract) comprising PVC (modified PVC corrugated turntable section; see pg. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the packing frame material of Zwas with the PVC material as disclosed by Yin because it is the simple substitution of one known packing frame material means with another known PVC material means obviously resulting in a suitable material for a biological treatment unit with an expectation of success; and Zwas is open to the use of any material. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zwas (WO 2016/077715) in view of Li (CN 2773064) in view of Toney (USPN 6,217,637) in view of Xi (CN 104150706) and further in view of Yin (CN 210874826).
	Regarding claim 4, Zwas, Li, Toney and Xi teach the packed rotating biological contactor according to claim 2.
	The combination of references does not teach that said packing frames are made of wood, bamboo, PMMA, or PVC.
	In a related field of endeavor, Yin teaches a biological rotating disk treating device for organic waste gas (see Entire Abstract) comprising PVC (modified PVC corrugated turntable section; see pg. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the packing frame material of Zwas with the PVC material as disclosed by Yin because it is the simple substitution of one known packing frame material means with another known PVC material means obviously resulting in a suitable material for a biological treatment unit with an expectation of success; and Zwas is open to the use of any material.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778